         Case 1:19-cv-10023-KPF Document 172 Filed 07/07/20 Page 1 of 3




1(212) 318-6626
jamesbliss@paulhastings.com


July 7, 2020

VIA ECF AND ELECTRONIC MAIL

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Petróleos de Venezuela, et al. v. MUFG Union Bank, N.A., et al., Case No. 1:19-cv-
        10023-KPF (S.D.N.Y.)

Dear Judge Failla:

We write pursuant to paragraph 8 of the Stipulated Confidentiality Agreement and Protective
Order [Dkt. No. 53] and Section 3(c) of this Court’s Individual Rules of Practice in Civil Cases to
respectfully seek relief concerning a confidentiality and redaction dispute that has unfortunately
proved intractable in the parties’ meet-and-confer discussions.

In short, Defendants have improperly refused to allow the name of their Venezuelan public law
expert to be publicly disclosed in the parties’ summary judgment filings. At the same time,
Defendants have insisted on disclosure of information Plaintiffs had redacted in good faith,
stressing the importance of public disclosure in court cases and especially in a case such as
this, which is of interest to more than just the parties involved. Plaintiffs, of course, also
recognize the importance—indeed, the necessity—of public disclosure in court cases generally
and this case in particular, and the parties were able to resolve all of their redaction disputes
other than with regard to the identity of Defendants’ Venezuelan public law expert.

The only rationale offered for continuing to conceal their expert’s identity has been a purported
concern for his safety. But, unlike Venezuelans who have been targeted by the Maduro regime
for being part of or assisting the Guaidó Administration, there is no credible reason to believe
that Defendants’ expert would be under threat if his involvement in this case were known. As
the U.S. Government has recognized, the Maduro regime has a well-documented record of
persecution, while the Guaidó Administration is devoted to restoring democracy and the rule of
law. 1




1 See Plaintiffs’ Rule 56.1 Statement at ¶¶ 117-25 (detailing the U.S. Government’s support for the

Guaidó Administration and opposition to the illegitimate Maduro regime). Just in the last few days, the
Maduro regime announced the indictment for treason and the seizure of property of former Special
Attorney General Hernández, two other members of the Office of the Special Attorney General,
Ambassador Vecchio, and others.
         Case 1:19-cv-10023-KPF Document 172 Filed 07/07/20 Page 2 of 3




In the Second Circuit, access to judicial documents is presumed, and the presumption is
weightiest with respect to “documents used by parties moving for, or opposing summary
judgment.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20, 123 (2d Cir. 2006)
(internal quotations omitted). Documents relating to summary judgment motions “should not
remain under seal absent the most compelling reasons.” Id. at 123 (internal quotations
omitted). Examples of compelling reasons include national security, diplomatic
correspondence, and confidential and/or competitively sensitive business or financial
information. See, e.g., United States v. Doe, 629 F. App’x 69, 73 (2d Cir. 2015) (identity of
individual charged with providing resources to terrorists kept under seal for the sake of national
security and the safety of numerous individuals where the government “did not simply make a
bald assertion of danger” but explained in detail its national security concerns); In re Terrorist
Attacks on Sept. 11, 2001, No. 03MDL01570GBDSN, 2019 WL 3296959, at *2-3 (S.D.N.Y. July
22, 2019) (diplomatic correspondence appropriately kept under seal); Valassis Commc'ns, Inc.
v. News Corp., No. 17-CV-7378 (PKC), 2020 WL 2190708, at *4 (S.D.N.Y. May 5, 2020)
(sealing records of confidential business information).

Defendants bear the burden of establishing a “compelling reason” to overcome the presumption
of public access. See Collado v. City of New York, 193 F. Supp. 3d 286, 289 (S.D.N.Y. 2016).
Plaintiffs have repeatedly requested that Defendants provide any authorities supporting their
position, but Defendants have provided none. Through their own research, Plaintiffs have
uncovered no Second Circuit case law that would support the continued redaction of
Defendants’ expert’s identity. This is nothing like the situation in Chevron Corp. v. Donziger,
where the court kept under seal the identities of witnesses because “[v]irtually the entire record
evidences a substantial risk that [certain parties] and their associates would attempt to coerce,
intimidate, and initiate reprisals against the Does if they learned their identities.” Nor is this like
the situation in Cohen v. Gerson Lehrman Grp., Inc., where the court kept references in
deposition testimony to the names of potential experts under seal because, having not been
retained in the case, “their identities [were] irrelevant to the [summary judgment] motion.”
Chevron Corp. v. Donziger, No. 11 CIV. 0691 LAK, 2013 WL 646399, at *5-6 (S.D.N.Y. Feb. 21,
2013)); Cohen v. Gerson Lehrman Grp., Inc., No. 09 CIV. 4352 PKC, 2011 WL 4336679, at *2
(S.D.N.Y. Sept. 15, 2011). Potential public or professional scrutiny is simply not a basis for
concealing the identity of a retained expert whose opinions have been extensively cited in
support of and opposition to summary judgment motions.

Defendants have not offered any compelling reason for keeping their expert’s identity secret,
referring in meet-and-confer discussions only to the same “tweets” that this Court previously
found were “insufficient evidence that any of the plaintiffs or the folks affiliated with them were
actually going out there in an attempt to intimidate individuals from acting as witnesses.” Feb. 6,
2020 Hrg. Tr. p. 66:18-67. In that regard, Defendants’ expert was obviously not intimidated from
acting as a witness and offering opinions in this case, and he could have had no reasonable
expectation of anonymity when agreeing to act as a paid expert in a U.S. court.




                                                   2
         Case 1:19-cv-10023-KPF Document 172 Filed 07/07/20 Page 3 of 3




Finally, preventing public access to Defendants’ expert’s identity would ultimately require the
closing of the courtroom for the upcoming summary judgment hearing and/or other
extraordinary measures that would burden the Court, the parties, and the public.

Plaintiffs respectfully request that the Court order the unredaction of Defendants’ expert’s name
and the filing of corrected documents on the ECF system.


Respectfully,



James R. Bliss
of PAUL HASTINGS LLP

cc:    Counsel of record




                                                3
